Citation Nr: 1137383	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  03-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of post-prostatectomy radiation treatments. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.  Service in Korea during the Korean Conflict and receipt of the Purple Heart Medal are indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2004, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a November 2007 decision, the Board denied the Veteran's claim of entitlement to compensation under § 1151.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in March 2009, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary "because the Board failed in its duty to assist the [Veteran]."  See The March 2009 Joint Motion at page 1.  

In a March 2009 order, the Court vacated the Board's November 2007 decision and remanded the matter for readjudication in light of the Joint Motion.

In December 2010, the Board solicited the opinion of an independent medical expert (IME) regarding the Veteran's post-prostatectomy radiation treatment and the standard of care provided by the VA.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2007).  That opinion has been obtained and will be discussed below.  

On March 21, 2011, the Board wrote to the Veteran, providing him with a copy of the IME opinion and soliciting additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran, through his attorney, submitted additional argument in response to this opinion. 

The VLJ who conducted the May 2004 hearing has since retired.  Correspondence was sent to the Veteran in August 2011 inquiring whether he desired a new Board hearing in conjunction with this appeal. In pertinent part, the correspondence stated that if the Veteran did not respond within 30 days from the date of the letter, the Board would assume he did not want an additional hearing. As no response to this correspondence was forthcoming, the Board assumes he does not want an additional hearing.


FINDING OF FACT

The Veteran's post-radiation incontinence was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not warranted. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I. The March 2009 Joint Motion 

As noted in the Introduction, in a March 2009 Joint Motion, the parties requested that the Board's November 2007 decision be vacated and the case remanded to the Board.  The Joint Motion was granted by the Court in a March 31, 2009 Order.

As discussed in more detail below, the March 2009 Joint Motion found that the Board failed in its duty to assist the Veteran by relying on an October 2001 medical opinion from the Chief of Surgery at the Danville VA Medical Center which did not provide any reasons or bases in support of his opinion.  The Board also failed to return the November 2001 VA examination as inadequate or notify the Veteran that VA no longer needed a genitourinary specialist's opinion.  

At the outset, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis of the claim for compensation under 38 U.S.C. § 1151 has been undertaken with that obligation in mind.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present case, VA issued a VCAA notice letter to the Veteran in November 2005.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence. A March 2006 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, there is no prejudice to the veteran in the Board's considering this case on its merits.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran].  In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, as noted in the Introduction, the March 2009 Joint Motion for Remand found deficiencies in VA's previous efforts to assist the Veteran.  Specifically, the parties observed that the Board's now-vacated November 2007 decision relied on the medical opinion from the Chief of Surgery at the Danville VA Medical Center which did not provide "any reasons or bases for his opinion" that "post-radiation cystitis is unavoidable, and can be very disabling but is not below the standard of care."  

Furthermore, the Joint Motion noted that while VA requested a genitourinary specialist conduct a VA examination and render a medical opinion, the November 2001 VA examiner's qualifications were unknown and the examiner stated that he was unable to answer any of the questions posed by the RO because the Veteran's claims folder was not available for review.  As a result, the parties indicated that the examination report was inadequate and that "if VA no longer required a genitourinary specialist's opinion, it had a duty to notify [the Veteran] that it was no longer going to provide him such an examination." In light of the Court Order, the Board obtained the medical opinion of an IME.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's VA outpatient treatment records, an October 2001 medical opinion, a November 2001 VA examination report, and the March 2011 report of an IME. In addition, in May 2001, the RO requested multiple records from the Quality Assurance Officer at the Danville VA Medical Center.  In response, in June 2001, multiple VA treatment records were received and have been associated with the Veteran's claims folder. 

As noted above, the parties have indicated that the October 2001 medical opinion and November 2001 VA examination report are inadequate for adjudication purposes.  In response, the Board obtained the opinion of an IME in March 2011.  The report of this opinion reflects that the medical expert reviewed the Veteran's past medical history, recorded his complaints, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the March 2011 IME is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in May 2004 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

III.  Analysis 

The record indicates that the Veteran underwent a prostatectomy in May 1998 with follow-up radiation therapy.  In April 2000, cystitis of the bladder due to radiation was identified.  The Veteran subsequently sought benefits under section 1151 due to "my bladder being burned."  See the July 2000 claim. 

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2011).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2011).

The Board initially observes that the Veteran is not seeking benefits under section 1151 for residuals of the prostate cancer itself.  It appears that this disease was promptly identified and treated by VA, and the Veteran does not appear to contend otherwise.  Rather, the Veteran contends that he was "messed up" by post-surgery radiation treatments.  See the Veteran's February 2002 substantive appeal (VA Form 9). 

As noted in the law and regulations section above, to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such additional disability was the result of either negligence or carelessness on the part of VA or an event which was not reasonably foreseeable.

With respect to the additional disability requirement, in April 2000, the Veteran underwent a cystoscopy where it was revealed that there were changes consistent with radiation cystitis over multiple areas of his bladder.  The record also indicates that while the Veteran developed incontinence following his prostate surgery, this disability was aggravated by his radiation therapy.  See, e.g., the March 2011 IME report.  As a result, the Board finds that the statutory requirement that additional disability be present has been met.  Moreover, the aggravated bladder incontinence has been related to VA medical treatment, specifically the post-surgical radiation therapy.  

Having determined that an additional disability is present, the question to be answered, then, is whether such additional disability is due to carelessness, negligence, etc. on the part of VA; or whether such additional disability is the result of an event which was not reasonably foreseeable.  

As discussed above, in the March 2009 Joint Motion, the parties agreed that the October 2001 medical opinion of the Chief of Surgery at the Danville VA Medical Center was inadequate because he did not provide any reasons or basis for his opinion that "post-radiation cystitis is unavoidable, and can be very disabling but is not below the standard of care."  As a result, the only competent and credible evidence to specifically discuss the issue of foreseeability and carelessness comes from the March 2011 IME, S.E.T., M.D. 

In this opinion, Dr. S.E.T. stated:

Unfortunately, urinary incontinence is a well known complication of radical prostatectomy.  It is also well known that if radiation therapy must be delivered in addition, it can create radiation cystitis which can also aggravate incontinence.  Neither urinary incontinence nor the development of radiation cystitis is an unexpected complication.  The decision to perform the radical prostatectomy was appropriate.  Also, based on the pathology report of a state T3 high grade cancer, the decision to recommend adjuvant radiation therapy was also appropriate.  The dose of radiation which was administrated and the length of time of which it was administered also met the standard of care and were appropriate.  It is extremely unfortunate that this Veteran is incontinent.  However, in my opinion, the urinary incontinence and radiation cystitis is not the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of the Veterans' Administration.  These are known complications and they are reasonably foreseeable.  

The record does not contain any competent and credible evidence to the contrary.  There is nothing in the objective medical evidence of record to indicate that the Veteran's urinary incontinence or radiation cystitis was a result of carelessness, negligence, etc. or was an event which was not reasonably foreseeable.  Rather, the IME indicates that the urinary incontinence and radiation cystitis are an unfortunate but predictable consequence of radiation therapy. 

In May 2011, the Veteran's attorney argued that while the record contains an undated document titled "Information for Patients Receiving Radiation Therapy to the Pelvis" this document does not mention the possibility of incontinence and it was not signed by the Veteran.  As a result, the Veteran's attorney has argued that the Veteran did not provide his informed signed consent as required under 38 C.F.R. § 17.32 (d). 

Upon review, the Board agrees that the undated document titled "Information for Patients Receiving Radiation Therapy to the Pelvis" is not a valid consent form.  Instead, this document is a generic informational handout which is provided to patients who receive "radiation therapy to the pelvis."  In this regard, the Board notes that document applies to a broad anatomical region (the pelvis) instead of the specific area of radiation treatment the Veteran received (the prostatic bed).  Moreover, the document specifically states that it does not apply for every Veteran who is receiving radiation therapy to the pelvis as it notes that "your doctor will tell you which symptoms you are likely to experience, when you will notice them, and how long they will last."  

Instead, the Board notes that a VA consultation report documents that in July 1998, prior to beginning radiation therapy, the Veteran met with a VA physician who recommended that he receive a course of adjuvant radiation therapy.  This consultation note specifically states that "we have discussed the nature of the treatment as well as the potential benefits and complications with the patient, and he has agreed with treatment."  In addition, the Board notes that a July 27, 1998 24-hour nursing assessment states that the radiation therapy procedures and treatment were described to the Veteran by a physician at his bedside prior to his treatment and he "understood [this] explanation." 

While the Board acknowledges that the record does not contain the Veteran's signed consent form, the record indicates that multiple health care providers have discussed the benefits and risks surrounding his procedure and that the requirements governing informed consent have been substantially complied with.  See 38 C.F.R. § 3.361 (2011).  As noted above, the record indicates that the Veteran was informed of the benefits and potential complications resulting from his radiation treatment and he consented to proceed.  The procedure and treatment were then explained again by a physician at his bedside prior to his procedure.  In fact, following his review of the Veteran's treatment records, Dr. S.E.T. stated that "[a]ccording to the radiation therapy notes, the Veteran understood [the known complications] and consented to the radiation.  In fact, the Veteran is probably alive and well 15 years after his original surgery because of the treatments he received."  In this case, the informed consent process was appropriately documented in the health record.  The lack of a signed consent form represents a minor deviation from the requirements of 38 C.F.R. § 17.32 in light of the multiple recorded statements which document that the Veteran had provided informed consent.  Accordingly, the lack of a signed consent form is immaterial under the circumstances of a case.  38 C.F.R. § 3.361 (2011).

The Veteran has argued that he was not informed that incontinence was a potential side effect of his radiation therapy treatment.  See an August 2007 statement.  The Veteran, as a lay person, is competent to note whether or not was informed of the reasonably foreseeable consequences of his treatment.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (noting that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).

Competency of evidence differs, however, from the weight and credibility assigned to evidence. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board therefore notes that while the Veteran's report of not providing informed consent is competent, the Board nonetheless finds his assertions that he was not informed of the reasonable foreseeable consequences of his treatment to be not credible.  As noted above, the claims folder contains multiple documents which indicate that the Veteran was informed of the benefits and potential complications resulting from his radiation treatment and he agreed to proceed.  While the Veteran is correct that a signed consent form is not of record, as discussed in detail above, even if the Veteran did not sign such a form, such an error would represent only a minor deviation from the requirements of 38 C.F.R. § 17.32 (which is permitted under 38 C.F.R. § 3.361) due to the number of records which indicate that the Veteran had provided informed consent.  

The only evidence in the claims file serving to link the Veteran's radiation treatment residuals to negligence on the part of VA emanates from statements made by the Veteran himself.  See, e.g., the May 2004 hearing transcript, page 4.  It is now well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as determinations of etiology, which call for specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The Veteran's statements in this regard are accordingly lacking in probative value.

Accordingly, the competent and credible evidence of record indicates that the bladder incontinence and radiation cystitis experienced by the Veteran, although regrettable, was an unavoidable consequence of VA's efforts to rid him of cancer.  The competent and credible evidence indicates that the Veteran's current condition is not due to carelessness, negligence, lack of proper skill, and error in judgment on the part of VA, or to an event not reasonably foreseeable.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of post-prostatectomy radiation treatments is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


